IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

CHESTER COUNTY EMPLOYEES‘     )
RETIREMENT FUND,              )
                              )
           Plaintiff,         )
                              )
  v.                          )            C.A. No. 11058-VCMR
                              )
NEW RESIDENTIAL INVESTMENT )
CORP., WESLEY R. EDENS,       )
MICHAEL NIERENBERG, ALAN L. )
TYSON, DAVID SALTZMAN,        )
KEVIN J. FINNERTY, DOUGLAS L. )
JACOBS, FIG LLC, FORTRESS     )
INVESTMENT GROUP LLC and      )
FORTRESS OPERATING ENTITY I )
LP,                           )
                              )
           Defendants.        )


                       MEMORANDUM OPINION

                       Date Submitted: July 14, 2016
                       Date Decided: October 7, 2016

Michael Hanrahan, Paul A. Fioravanti, Jr., Corinne Elise Amato, and Kevin H.
Davenport, PRICKETT, JONES & ELLIOTT, P.A., Wilmington, Delaware; Mark
A. Topaz, Lee D. Rudy, Michael C. Wagner, and Justin O. Reliford, KESSLER
TOPAZ MELTZER & CHECK LLP, Radnor, Pennsylvania; Attorneys for
Plaintiff.

Robert S. Saunders, Ronald N. Brown, III, and Sarah R. Martin, SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP, Wilmington, Delaware; Scott D.
Musoff, SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, New York,
New York; Attorneys for Defendants.

MONTGOMERY-REEVES, Vice Chancellor.
      In this action, a stockholder of New Residential Corp. (―New Residential‖)

asserts direct and derivative breach of fiduciary duty claims against the members

of the New Residential board of directors, New Residential‘s manager FIG LLC

(―FIG‖), FIG‘s owner Fortress Operating Entity I LP (―FOE I‖), and Fortress

Investment Group LLC (―Fortress‖), which allegedly controls New Residential,

FIG, and FOE I. Plaintiff alleges that the Defendants caused New Residential to

overpay for the assets of Home Loan Servicing Solutions, Ltd. (―HLSS‖) in order

to advantage other real estate assets of Fortress and to maximize management fees,

incentive compensation, and stock option awards to Fortress and its affiliates.

      Plaintiff also seeks a declaratory judgment that certain limitations on the

fiduciary duties of Fortress affiliates in the New Residential certificate of

incorporation and limitations on FIG‘s liability in the New Residential

management agreement are not valid defenses in this case. Similarly, Plaintiff

seeks a declaratory judgment that a termination agreement between HLSS and

New Residential purporting to release all New Residential stockholder claims

against HLSS is not a valid defense in this action.

      Defendants move to dismiss this complaint under Court of Chancery Rules

23.1 and 12(b)(6). Defendants argue that all of Plaintiff‘s claims are derivative

because they amount to claims for corporate overpayment. Defendants contend

that a majority of the New Residential board is disinterested and independent, and

                                          1
that even if a majority of the board is beholden to Fortress, Fortress is not

interested in the underlying transactions. Defendants also argue that the complaint

should be dismissed as to Fortress, FOE I, and FIG because they do not owe

fiduciary duties to New Residential.       As to the declaratory judgment claims,

Defendants contend that Plaintiff‘s claims are not ripe because Defendants have

not raised the certificate of incorporation, management agreement, or termination

agreement as defenses.

      In this Memorandum Opinion, I hold that the facts alleged give rise to a

derivative claim. Plaintiff, however, has not pled particularized facts sufficient to

infer that Fortress has a material interest in the challenged transactions. As a

result, demand is not excused for the HLSS asset purchase and the ancillary

transactions challenged in the complaint.       Further, I hold that only the facial

challenge to the New Residential certificate of incorporation is ripe for judicial

review.

I.    BACKGROUND
      The facts outlined in this opinion derive from Plaintiff‘s Amended and

Supplemented Verified Class Action and Derivative Complaint (the ―Complaint‖

or ―Amended Complaint‖) and the documents it incorporates by reference.1



1
      In re Morton’s Rest. Gp., Inc. S’holders Litig., 74 A.3d 656, 659 n.3 (Del. Ch.
      2013) (―To be incorporated by reference, the complaint must make a clear, definite
                                          2
      A.    Parties and Relevant Non-Parties
      Plaintiff Chester County Employees‘ Retirement Fund is a stockholder of

New Residential.

      Nominal defendant New Residential is a publically traded Real Estate

Investment Trust (―REIT‖) that primarily invests in and manages residential real

estate, including excess mortgage servicing rights and residential mortgage-backed

securities. Newcastle Investment Corp. (―Newcastle‖) formed New Residential as

a wholly owned subsidiary and spun it off to Newcastle stockholders on May 15,

2013. New Residential is a ―permanent capital vehicle‖ in the Fortress web of

companies.2 New Residential stock trades on the New York Stock Exchange under

the symbol NRZ.

      Defendant FIG managed New Residential pursuant to the Second Amended

and Restated Management and Advisory Agreement, dated August 5, 2014, (the

―Management Agreement‖) at the time of the challenged transactions.3 All New

Residential officers and employees are FIG employees. Defendant FOE I is the




      and substantial reference to the documents.‖ (quoting DeLuca v. AccessIT Gp.,
      Inc., 695 F. Supp. 2d 54, 60 (S.D.N.Y. 2010)) (internal quotation marks omitted)).
2
      Compl. ¶ 13.
3
      After the HLSS transactions, FIG and New Residential executed the Third
      Amended and Restated Management and Advisory Agreement.

                                          3
sole managing member of FIG. FIG Corp., is the general partner of FOE I.

Defendant Fortress allegedly owns 100% of the stock of FIG Corp.4

      Fortress managed $67.5 billion in assets as of December 31, 2014. As of

that date, Fortress and its affiliates and principals together owned 2.4 million New

Residential shares and 8.9 million options for New Residential shares, amounting

to 7.4% of the common shares on a fully diluted basis.5

      Nationstar Mortgage Holdings, Inc. (―Nationstar‖) and Springleaf Holdings,

Inc. (―Springleaf‖) are companies in which Fortress indirectly owns majority

equity stakes. Fortress affiliates own 74.7% of Nationstar and 85.3% of Springleaf

Financial Holdings LLC. Springleaf Financial Holdings LLC owns 74.8% of the

equity of Springleaf.6

      HLSS is a publicly traded company that owns mortgage-servicing rights

(―MSRs‖), which are rights to fees from servicing mortgage loans, and Excess

MSRs, which are rights to fees on mortgages serviced by another party. Plaintiff

alleges that Ocwen Financial Corp. (―Ocwen‖) is the servicer on the underlying




4
      Compl. ¶¶ 40, 42.
5
      Id. ¶ 52.
6
      Id. ¶¶ 87, 94.

                                         4
loans for many HLSS Excess MSRs, and if Ocwen were terminated as the servicer,

HLSS has the potential to lose the value of its Excess MSRs.7

      Defendants Wesley R. Edens, Kevin J. Finnerty, Douglas L. Jacobs, Michael

Nierenberg, David Saltzman, and Alan L. Tyson are New Residential directors.

Edens is a founder, principal, and co-chairman of Fortress. He is responsible for

the private equity and publically traded alternative investment business of Fortress.

Edens owns about 23.2% of the Fortress Class A shares and about 27.9% of the

Fortress Class B shares. In 2014, Edens received $4,022,668 in compensation

from Fortress, and he received distributions of $48,518,051 from Fortress private

equity funds. Edens is a beneficial owner of FOE I. Edens also is a director of

FIG and numerous other Fortress entities.8

      Finnerty serves as both a New Residential director and a Newcastle director.

Finnerty received $125,009 in compensation from New Residential and $125,000

in compensation from Newcastle in 2014. In 2009, Finnerty received a $500,000

personal loan from Edens and a $500,000 personal loan from Randal A. Nardone,

another Fortress principal. Plaintiff alleges that the loans have been listed in every




7
      Id. ¶¶ 97, 103.
8
      Id. ¶¶ 15, 17, 18. The Complaint does not identify other beneficial owners of FOE
      I.

                                          5
Newcastle proxy statement from 2010 through 2015, indicating that they have not

been repaid.9

      Jacobs is a New Residential director and has been a Fortress director since

2007. He also has been a director of Springleaf since 2010. Before becoming a

Fortress director in 2007, Jacobs was the CEO and chairman of the board of Global

Signal, Inc. (another Fortress affiliate) from 2004 to 2007. In 2014, from his

directorships, Jacobs received $135,004 from New Residential, $239,999 from

Fortress, and $80,000 from Springleaf.10

      Nierenberg has been both a director and the CEO of New Residential since

November 2013.            Because FIG manages New Residential, FIG employs

Nierenberg as the New Residential CEO. Nierenberg also is a Managing Director

at Fortress and is paid as a Fortress employee. Part of his compensation includes

―tandem awards‖ of options for New Residential stock under the New Residential

Nonqualified Stock Option and Incentive Award Plan, adopted April 29, 2013 (the

―Stock Options Plan‖).11

      Saltzman is a New Residential director. He also is the Executive Director of

the Robin Hood Foundation, a charitable organization. The Complaint alleges that

9
      Id. ¶¶ 19-20, 23.
10
      Id. ¶¶ 25-28.
11
      Id. ¶¶ 35-36; Stock Options Plan § 5.5(c).

                                           6
Michael Novogratz, one of the four Fortress principals, is a significant donor to the

foundation. For his services as a New Residential director, Saltzman received

$125,004 in 2014.12

      Tyson is a New Residential director and a Newcastle director. In 2014,

Tyson received $125,009 for his services as a New Residential director and

$135,000 for his services as a Newcastle director.13

      B.     Facts

             1.      FIG Management Agreement
      Before New Residential‘s acquisition of the HLSS assets, FIG managed the

New Residential business pursuant to the Management Agreement. FIG or its

assignees received two types of compensation from New Residential under the

Management Agreement: a management fee and incentive compensation. Every

year, FIG was entitled to a management fee of 1.5% of New Residential‘s paid-in

capital (adjusted to include equity capital of any New Residential subsidiaries),

paid in monthly installments (the ―Management Fee‖).14             In addition to the



12
      Compl. ¶ 32-33.
13
      Id. ¶ 37-38.
14
      Management Agreement § 8(a) (―During the term of this Agreement . . . the
      Manager will receive an annual management fee (the ‗Management Fee‘) equal to
      1.50% of the Company‘s ‗Gross Equity.‘ The Management Fee shall be
      calculated and paid monthly in arrears . . . .‖ Gross Equity means ―(A) the sum of
      (i) the ‗Total Equity,‘ plus (ii) the value of contributions made by partners other
                                           7
Management Fee, FIG or its assignees were entitled to incentive compensation

under the Management Agreement. The incentive compensation was essentially

25% of New Residential income above a 10% annual return.15 Plaintiff argues that

many mortgage REITs pay no incentive compensation or much lower incentive

compensation than New Residential.          The Complaint alleges that the original

negotiation of the Management Agreement was a self-dealing transaction not

conducted at arm‘s length.16




      than the Company, from time to time, to the capital of any Subsidiary . . . , less (B)
      any capital dividends or capital distributions made by the Company to its
      stockholders or, without duplication, by any Subsidiary to its stockholders,
      partners or other equity holders. As used herein, the term ‗Total Equity‘ shall
      mean (i) the equity transferred by Newcastle Investment Corp. on the Distribution
      Date, plus (ii) the total net proceeds to the Company from any common or
      preferred equity capital heretofore or hereafter raised by the Company or any
      Subsidiary of the Company . . . .‖).
15
      Id. § 8(e) (granting FIG a right to incentive compensation in ―an amount equal to
      the product of (A) 25% of the dollar amount by which (1)(a) the Funds from
      Operations . . . of the Company, excluding Funds from Operations from
      Investments in . . . Consumer Loan Companies and any unrealized gains or losses
      from mark-to-market valuation changes on investments and debt . . . , per REIT
      Share . . . , plus (b) earnings (or losses) from [certain asset classes, including
      Consumer Loan Companies, calculated with special accounting treatment] . . . per
      REIT Share . . . , exceed (2) an amount equal to (a) the weighted average of the
      book value per REIT Share . . . multiplied by (b) a simple interest rate of ten
      percent (10%) per annum multiplied by (B) the weighted average number of REIT
      Shares outstanding during such period.‖).
16
      Compl. ¶¶ 40, 86.

                                            8
              2.      New Residential Stock Options Plan
      The New Residential Stock Options Plan allows the New Residential board

or a committee of the board to grant stock option awards.17 The plan states that the

committee responsible for administering the plan may grant FIG—or its assignees

under the Management           Agreement—New Residential stock options                  as

compensation for raising New Residential equity. Section 5.5(a) of the plan states

as follows:

              As consideration for the Manager‘s role in raising capital
              for the Company, the Manager may be awarded Stock
              Options in connection with any equity issuance by the
              Company, to acquire that number of shares of Stock up to
              ten percent (10%) of the equity securities issued by the
              Company in such equity issuance . . . .18
The committee also may grant FIG additional options outside the context of an

equity issuance in its discretion.19 FOE I allegedly holds the options for New

Residential stock that have been granted to FIG under the Stock Options Plan.20



17
      Stock Options Plan § 3.1 (―The maximum number of shares of Stock reserved and
      available for issuance under the Plan shall be 30,000,000, as increased during the
      term of the Plan on the first day of each fiscal year beginning in and after calendar
      year 2014 by the number of shares of Stock equal to 10% of the number of shares
      of Stock newly issued by the Company during the immediately preceding fiscal
      year . . . .‖).
18
      Id. § 5.5(a).
19
      Id. § 5.5(f) (―The Committee may, from time to time, grant such Awards to the
      Manager as the Committee deems advisable in order to provide additional
      incentive to the Manager to enhance the value of the Company‘s Stock; provided,
      however, that no Award shall be awarded to the Manager (or its designee) in
                                            9
            3.       The Initial HLSS Merger
      On February 22, 2015, New Residential entered into an Agreement and Plan

of Merger (the ―Initial Merger Agreement‖) to acquire all 71 million outstanding

HLSS shares for $18.25 per share in cash, or a total of approximately $1.3

billion.21 The Initial Merger Agreement contained a representation that HLSS had

made all required SEC filings as of the date of the closing, and New Residential

retained the right to terminate the Initial Merger Agreement if HLSS breached that

representation. On March 17, 2015, HLSS filed a form 8-K stating that it could

not file a form 10-K because it needed to prepare information related to its ability

to operate as a going concern. On March 18, 2015, NASDAQ notified HLSS that

it was not compliant with the NASDAQ listing requirements due to HLSS‘s failure

to file a form 10-K. On March 23, 2015, HLSS received a subpoena from the SEC

regarding communications with certain investment advisors and hedge funds. In

mid-March 2015, HLSS and New Residential began negotiating an alternative




      connection with any equity issuance by the Company which provides for the
      acquisition of a number of equity securities in excess of ten percent (10%) of the
      maximum number of equity securities then being proposed to be issued by the
      Company.‖).
20
      Compl. ¶ 42.
21
      Id. ¶ 114; Agreement and Plan of Merger among Home Loan Servicing Solutions,
      Ltd., New Residential Investment Corp., and Hexagon Merger Sub, Ltd. § 2.01(c)
      (Feb. 22, 2015).

                                          10
agreement, and on April 6, 2015, the two parties entered into a Termination

Agreement releasing all claims under the Initial Merger Agreement, including New

Residential stockholder claims (the ―Termination Agreement‖).22

             4.    The HLSS Acquisition and Related Transactions
      On April 6, 2015, New Residential agreed to purchase substantially all of the

HLSS assets and assume all HLSS liabilities except a term loan, which was paid

off, and approximately $50 million in post-closing liabilities. Under the asset

purchase agreement, New Residential paid approximately $1.007 billion in cash

and 28,286,980 shares of New Residential common stock as consideration. The

total purchase price for the HLSS assets equaled approximately $1,441,200,000.

The asset acquisition closed simultaneously with the signing of the asset purchase

agreement.    HLSS planned to sell the New Residential stock received as

consideration in a public offering ―as soon as practicable‖ after the asset purchase.

HLSS would then merge into a New Residential subsidiary, and New Residential

would pay an additional $50 million in cash to HLSS stockholders in the merger.23

      In order to help fund the HLSS acquisition, New Residential conducted two

public offerings in April and June of 2015. In an offering that closed on April 13,



22
      Compl. ¶¶ 115-16.
23
      Id. ¶¶ 117-21 (citing New Residential 10-Q for the Quarter Ended June 30, 2015
      (Aug. 10, 2015)).

                                         11
2015, HLSS sold the 28,286,980 New Residential shares it had received as

consideration. New Residential sold an additional 29,213,020 shares to the public

for $15.25 per share. In a June offering, New Residential sold $444 million worth

shares at $15.88 per share.         FOE I and certain FIG employees sold New

Residential shares worth $56 million at the same time.24

         The stock issued to fund the HLSS acquisition increased the New

Residential paid-in equity capital account. As a result, the Stock Options Plan

authorized New Residential to issue options awards to FOE I (presumably through

FIG) in an amount equal to 10% of the shares New Residential issued. FIG also

became entitled to a greater Management Fee equal to 1.5% of any new equity

raised. FOE I received 2,828,698 options in connection with New Residential‘s

stock issuance to HLSS as consideration for its assets, 2,921,302 options in

connection with the April offering, and 2,793,593 options in connection with the

June offering, totaling approximately 8.54 million options for New Residential

stock.     As to the Management Fee, the Complaint alleges that FIG‘s annual

Management Fee increased from $19.7 million to $26.1 million, a $6.5 million




24
         Id. ¶¶ 123-25 (citing New Residential Prospectus Supplement (April 10, 2015)).
         The Complaint alleges that the $15.25 price per share was below market because
         on April 6, 2015, New Residential stock traded between $15.29 per share and
         $15.43 per share. The stock price closed at $15.95 on April 10, 2015, and closed
         at $16.07 on April 13, 2015, the next trading day.

                                            12
increase, as a direct result of the stock issued to HLSS in the asset purchase. The

Complaint does not enumerate the increase in fees, if any, that resulted from the

public offerings.25

      Plaintiff alleges that certain New Residential actions made the HLSS

acquisition even more favorable for Fortress. On April 8, 2015, New Residential

recharacterized certain income from HLSS servicer advances from an increase in

fair market value to interest income. The change increased New Residential‘s pro

forma interest income from $524.2 million to $695.1 million. As a result of the

recharacterization, FIG‘s incentive compensation increased from $34.5 million to

$78.3 million.26

      Plaintiff also alleges that after the HLSS acquisition, on May 7, 2015, New

Residential and FIG renegotiated the Management Agreement and agreed to the

Third Amended and Restated Management and Advisory Agreement (the

―Renegotiated Agreement‖). The Renegotiated Agreement retroactively changed

the amortization of non-routine expenses in calculating FIG‘s incentive




25
      Compl. ¶¶ 123-24, 128, 131. The April options had a strike price of $15.25 per
      share, and the June options had a strike price of $15.88 per share.
26
      Id. ¶ 135.

                                        13
compensation, which led to a $3.3 million increase in FIG‘s 2015 incentive

compensation.27

             5.       The HLSS Acquisition Aftermath
      Plaintiff alleges that New Residential overpaid for HLSS given the highly

risky state of the HLSS business and certain HLSS liabilities that New Residential

assumed. Several months before the HLSS acquisition on September 15, 2014, the

SEC initiated an investigation into HLSS‘s restatement of its financial statements.

HLSS agreed to a cease and desist order and a $1.5 million settlement payment.

New Residential agreed to pay the $1.5 million payment in the HLSS acquisition.

Then on September 29, 2015, Standard & Poor‘s Rating Services downgraded

Ocwen‘s master service rating to Below Average. The downgrade triggered a

default under the indenture for $2.525 billion of notes issued by HLSS Servicer

Advance Receivables Trust. As a result, New Residential was required to repay in

full the $2.525 billion of notes.28

             6.       Limitations on Fiduciary Duties Owed to New Residential
      Plaintiff alleges that article twelfth of the New Residential certificate of

incorporation eliminates any fiduciary duties of Fortress affiliates, directors,


27
      Id. ¶ 137-38.
28
      Id. ¶¶ 139-41. HLSS Servicer Advance Receivables Trust is allegedly owned by
      New Residential. The Complaint does not specify whether it was acquired along
      with the other HLSS assets.

                                         14
officers, or employees, including those who serve as directors of New Residential.

Specifically, the article eliminates any duty that such Fortress parties may have to

present corporate opportunities to New Residential or to refrain from competing

with New Residential.       It further provides that any transaction between New

Residential and Fortress or its affiliates, ―except as otherwise required by law,‖

shall not be considered to breach any fiduciary duty that the Fortress affiliates may

owe to New Residential.29

      The Management Agreement purports to limit FIG, FOE I, and FIG

employees‘ liability to New Residential.30           ―The Manager assumes no

responsibility under this Agreement other than to render the services called for

under this Agreement in good faith and shall not be responsible for any action of

the Board of Directors in following or declining to follow any advice or

recommendations of the Manager . . . .‖31        Additionally, ―[t]he Manager, its

members, managers, officers and employees will not be liable to the Company or


29
      Id. ¶ 78; Amended and Restated Certificate of Incorporation of New Residential
      Investment Corp., art. twelfth(c), (d), (e) (Apr. 29, 2013).
30
      Compl. ¶ 171; Management Agreement § 7(b) (―[T]he Manager, its directors,
      officers, stockholders and employees shall not be liable to the Company or any
      Subsidiary, the Board of Directors, or the Company‘s or any Subsidiary‘s
      stockholders or partners for any act or omission by the Manager, its directors,
      officers, stockholders or employees except as provided in Section 11 of this
      Agreement.‖).
31
      Management Agreement § 11(a).

                                         15
any Subsidiary, to the Board of Directors, or the Company‘s or any Subsidiary‘s

stockholders or partners for any acts or omissions by the Manager, its members,

managers, officers or employees,‖ except for ―acts constituting bad faith, willful

misconduct, gross negligence or reckless disregard of the Manager‘s duties under

this Agreement.‖32

      C.     Procedural History
      Plaintiff filed its original complaint in this case on May 22, 2015 and the

Amended Complaint on October 30, 2015. On December 11, 2015, Defendants

filed a motion to dismiss the Amended Complaint. Plaintiff responded to the

motion on February 23, 2016, and Defendants filed a reply brief on April 1, 2016.

The parties presented oral argument on June 14, 2016. This opinion addresses

Defendants‘ motion to dismiss.

II.   ANALYSIS

      A.     Count I States a Derivative Claim
      In Count I, Plaintiff alleges that Defendants breached their fiduciary duties

by overpaying for the HLSS assets with stock and issuing options for New

Residential shares to Defendant FOE I. Plaintiff argues that this states a direct

claim because the equity value and voting power of Plaintiff‘s shares were reduced

through the transactions. Defendants respond that any dilution Plaintiff suffered


32
      Id. § 11(a).

                                        16
was the unavoidable accounting result of a transaction with a third party that

allegedly injured New Residential, and thus, the claim must be derivative.

       Stockholders of Delaware corporations can sue directly for injuries they

have incurred in their individual capacities as stockholders.                 Stockholders of

Delaware corporations also can sue derivatively on behalf of a corporation in

which they own shares if the requirements of Court of Chancery Rule 23.1 have

been satisfied. Because of the additional standing requirements in Rule 23.1 for

derivative claims, plaintiffs and defendants often contest whether a claim is direct

or derivative, and the court must make its own determination of the suit‘s

classification.33

       In Tooley v. Donaldson, Lufkin, & Jenrette, Inc., the Delaware Supreme

Court held that ―the law to be applied henceforth in determining whether a

stockholder‘s claim is derivative or direct‖ turns ―solely on the following

questions: (1) who suffered the alleged harm (the corporation or the suing




33
       Tooley v. Donaldson, Lufkin, & Jenrette, Inc., 845 A.2d 1031, 1035 (Del. 2004)
       (―The Court of Chancery correctly noted that ‗[t]he Court will independently
       examine the nature of the wrong alleged and any potential relief to make its own
       determination of the suit‘s classification. . . . Plaintiffs‘ classification of the suit is
       not binding.‘‖) (quoting Tooley v. Donaldson, Lufkin & Jenrette, Inc., 2003 WL
       203060, at *3 (Del. Ch. Jan. 21, 2003)).

                                               17
stockholders, individually); and (2) who would receive the benefit of any recovery

or other remedy (the corporation or the stockholders, individually).‖34

      In Gentile v. Rossette, the Supreme Court held that ―[i]n the typical

corporate overpayment case, a claim against the corporation‘s fiduciaries for

redress is regarded as exclusively derivative, irrespective of whether the currency

or form of overpayment is cash or the corporation‘s stock.‖35             Such claims

normally are derivative ―because any dilution in value of the corporation‘s stock is

merely the unavoidable result (from an accounting standpoint) of the reduction in

the value of the entire corporate entity . . . .‖36 But a corporate overpayment case

may result in both a direct and a derivative claim when:

             (1) a stockholder having majority or effective control
             causes the corporation to issue ‗excessive‘ shares of its
             stock in exchange for assets of the controlling
             stockholder that have a lesser value; and (2) the exchange
             causes an increase in the percentage of the outstanding
             shares owned by the controlling stockholder, and a
             corresponding decrease in the share percentage owned by
             the public (minority) shareholders.‖37




34
      Id. at 1033.
35
      906 A.2d 91, 99 (Del. 2006) (footnote omitted).
36
      Gentile, 906 A.2d at 99.
37
      Id. at 99-100.

                                          18
Public stockholders need not be reduced from a control position to a minority

position to have both direct and derivative claims.38

      There is some tension in recent cases about how far to extend Gentile. In

Feldman v. Cutaia, the Court of Chancery emphasized the limited reach of

Gentile.39   The Court in Feldman stated that for a transaction between a

corporation and a third party to give rise to a direct claim, the corporation must

have a controlling stockholder that used its controlling position to orchestrate the

transaction.40 The Court believed that limiting the reach of Gentile was necessary



38
      Id. at 101; see also In re J.P. Morgan Chase & Co. S’holder Litig., 906 A.2d 766,
      774–75 (Del. 2006) (quoting In re Paxon Commc’n Corp. S’holder Litig., 2001
      WL 812028, at *5 (Del. Ch. July 12, 2001) (―[D]ilution claims are individual in
      nature only where a significant stockholder‘s interest is increased at the sole
      expense of the minority‖ and not ―‗where the entity benefiting from the allegedly
      diluting transaction . . . is a third party rather than an existing significant or
      controlling stockholder.‘‖).
39
      Feldman v. Cutaia, 956 A.2d 644, 657 (Del. Ch. 2007) (―Gentile and Gatz are
      predicated on the idea that transactions of this type result in an improper transfer
      of both economic value and voting power from the minority to the controlling
      stockholder. Thus, it is clear from those decisions that the Delaware Supreme
      Court intended to confine the scope of its rulings to only those situations where a
      controlling stockholder exists. Indeed, any other interpretation would swallow the
      general rule that equity dilution claims are solely derivative, and would cast great
      doubt on the continuing vitality of the Tooley framework.‖).
40
      Id. Plaintiff alleges that Fortress is a controlling stockholder of New Residential.
      Fortress, together with its affiliates and principals, owned 7.4% of New
      Residential before the challenged transactions on a fully diluted basis, and Fortress
      is exempt from New Residential‘s 9.8% limitation on stock ownership. Fortress
      allegedly chose the directors on New Residential‘s initial board and controls the
      nominating committee. New Residential also has a staggered board, and
      stockholders are not permitted to call a special meeting or act by written consent.
                                           19
to avoid ―swallow[ing] the general rule that equity dilution claims are solely

derivative.‖41 The Supreme Court affirmed and stated that ―[i]n the absence of a

controlling stockholder, ‗such equal ―injury‖ to the [company‘s] shares resulting

from a corporate overpayment is not viewed as, or equated with, harm to specific

shareholders individually.‘‖42

      Conversely, in Carsanaro v. Bloodhound Technologies, Inc., the Court of

Chancery held that dilution of economic value through new stock issuances to

venture capitalists gave rise to a direct claim, even without a controlling

stockholder, because the board was not independent from the venture capitalists.43

The opinion held that:

             the Delaware Supreme Court‘s decisions preserve
             stockholder standing to pursue individual challenges to
             self-interested stock issuances when the facts alleged
             support an actionable claim for breach of the duty of
             loyalty. Standing will exist if a controlling stockholder
             stood on both sides of the transaction. Standing will also


      Compl. ¶¶ 50-76. I have serious doubts that Fortress exercises control over New
      Residential in light of In re KKR Fin. Hldgs. LLC S’holder Litig., 101 A.3d 980
      (Del. Ch. 2014). I need not decide that issue, however, because I agree with In re
      El Paso Pipeline P’rs, L.P. Deriv. Litig., 132 A.3d 67 (Del. Ch. 2015) that
      these claims are subject to Rule 23.1.
41
      Feldman, 956 A.2d at 657.
42
      Feldman v. Cutaia, 951 A.2d 727, 732 (Del. 2008) (quoting Gentile, 906 A.2d at
      99).
43
      65 A.3d 618, 658–59 (Del. Ch. 2013).

                                          20
            exist if the board that effectuated the transaction lacked a
            disinterested and independent majority.44

The Court recognized that prohibiting direct stockholder claims would be

inequitable when strong derivative claims would be extinguished by a merger.45

      The Court of Chancery in In re El Paso Pipeline Partners, L.P. Derivative

Litigation reiterated a broader view of dual-natured claims but explained that

different considerations apply when this question arises in the context of a Rule

23.1 motion to dismiss versus a determination of whether investors can continue to

pursue claims after a merger. The Court specifically stated as follows:

            In my view, Delaware law can and should treat a dual-
            natured claim as derivative for purposes of Rule 23.1 and
            the doctrine of demand, but as direct for purposes of
            determining whether sell-side investors can continue to
            pursue the claim after a merger. Treating a dual-natured
            claim as derivative for purposes of claim initiation
            achieves the important goals of screening out weak
            claims and providing an efficient and centralized
            mechanism for conducting the litigation. Treating a dual-
            natured claim as direct for purposes of claim continuation
            preserves the ability of investors to pursue legitimate
            claims, promotes accountability, and provides a superior
            mechanism for doing so than secondary litigation
            challenging the transaction that eliminated the plaintiff's
            standing to sue derivatively.46



44
      Carsanaro, 65 A.3d at 658.
45
      Id.
46
      132 A.3d 67, 75, 105 (Del. Ch. 2015).

                                         21
Even assuming that the claims here are dual-natured, as Plaintiff argues, I find that

conducting a Rule 23.1 demand analysis for claims that a corporation overpaid for

a third-party‘s assets with stock best harmonizes the case law. Therefore, I review

the breach of fiduciary duty claim under a Rule 23.1 demand analysis.

      B.     Plaintiff Has Not Sufficiently Pled Demand Futility
      Plaintiff did not demand that the board of New Residential bring this

derivative suit.   Thus, Plaintiff must plead particularized facts showing that

demand is excused as futile to avoid dismissal under Rule 23.1.47

             1.     Rule 23.1 Standard of Review
      A stockholder seeking to pursue a derivative claim in this Court must meet

the burden imposed by the demand requirement. The demand requirement is

embodied in Delaware Court of Chancery Rule 23.1, which provides that ―[t]he

complaint shall also allege with particularity the efforts, if any, made by the

plaintiff to obtain the action the plaintiff desires from the directors or comparable

authority and the reasons for the plaintiff‘s failure to obtain the action or for not

making the effort.‖48 A stockholder plaintiff may satisfy the demand requirement

by either making demand on the board to undertake corrective action or

demonstrating that any such demand would have been futile and, therefore, that


47
      Ct. Ch. R. 23.1.
48
      Id.

                                         22
demand is excused.       Where the plaintiff fails to comply with the demand

requirement and fails to plead with particularity why a demand would be futile, the

complaint will be dismissed.49

      The Supreme Court in Aronson v. Lewis articulated a two-part test to show

demand futility.50 The court must decide whether, given the particularized facts

alleged, a ―reasonable doubt is created that: (1) the directors are disinterested and

independent and (2) the challenged transaction was otherwise the product of a

valid exercise of business judgment.‖51

      In order to be disinterested, a director ―can neither appear on both sides of a

transaction nor expect to derive any personal financial benefit from it in the sense

of self-dealing, as opposed to a benefit which devolves upon the corporation or all

stockholders generally.‖52 Independence means that ―a director‘s decision is based

on the merits of the subject before the board rather than extraneous considerations

or influences.‖53   In order to show lack of independence, the plaintiff must



49
      See Haber v. Bell, 465 A.2d 353, 357, 360 (Del. Ch. 1983).
50
      473 A.2d 805, 814 (Del. 1984).
51
      Aronson, 473 A.2d at 814.
52
      In re J.P. Morgan Chase & Co. S’holder Litig., 906 A.2d 808, 821 (Del. Ch. 2005)
      (quoting Aronson, 473 A.2d at 812) (internal quotation marks omitted).
53
      Id. (quoting Aronson, 473 A.2d at 816) (internal quotation marks omitted).

                                          23
adequately allege that a director is ―so ‗beholden‘ to an interested director . . . that

his or her ‗discretion would be sterilized.‘‖54 This requires a showing of ―financial

ties, familial affinity, a particularly close or intimate personal or business affinity

or . . . evidence that in the past the relationship caused the director to act non-

independently vis-à-vis an interested director.‖55

      The court will examine all facts pled to determine whether, when taken

together, they cast a reasonable doubt on the director‘s disinterest or

independence.56 When a director of a corporation owes fiduciary duties as a

director or officer of another corporation, the director is conflicted for purposes of

the first prong of Aronson in a transaction between the two corporations ―[w]hether

phrased as an interest issue (per § 144) or an independence issue (because of [the

director‘s] duties to an interested party) . . . .‖57 ―A board that is evenly divided




54
      Beam v. Stewart, 845 A.2d 1040, 1050 (Del. 2004) (quoting Rales v. Blasband,
      634 A.2d 927, 936 (Del. 1993)).
55
      Beam, 845 A.2d at 1051.
56
      Cal. Pub. Empl. Ret. Sys. v. Coulter, 2002 WL 31888343, at *9 (Del. Ch. Dec. 18,
      2002) (―If taken separately, none of the individual allegations would be adequate
      to raise a reasonable doubt as to Mandigo‘s disinterest or independence. . . . Taken
      together, they give this Court reason to doubt that Mandigo is disinterested and
      independent.‖), cited in Del. Cty. Empl. Ret. Fund v. Sanchez, 124 A.3d 1017,
      1022 n.20 (Del. 2015).
57
      Parfi Holdings AB v. Mirror Image Internet, 794 A.2d 1211, 1231 (Del. Ch.
      2001), rev’d on other grounds, 817 A.2d 149 (Del. 2002).

                                           24
between conflicted and non-conflicted members is not considered independent and

disinterested.‖58

       Demonstrating demand futility under the second Aronson prong—that the

challenged transaction was not the exercise of valid business judgment— requires

a showing that the situation is one of the ―rare cases [in which] a transaction may

be so egregious on its face that board approval cannot meet the test of business

judgment, and a substantial likelihood of director liability exists.‖59 The second

Aronson prong applies when the particularized facts are such that it is ―difficult to

conceive‖ that a director could have satisfied his or her fiduciary duties.60

             2.     At Least Half of the New Residential Directors are
                    Beholden to Fortress
      To determine whether Plaintiff has alleged particularized facts giving rise to

an inference that the majority of the board lacks independence from Fortress, I

must analyze whether each New Residential director is independent.61




58
      Gentile v. Rossette, 2010 WL 2171613, at *7 (Del. Ch. May 28, 2010).
59
      See Aronson v. Lewis, 473 A.2d 805, 815 (Del. 1984).
60
      See Ryan v. Gifford, 918 A.2d 341, 355 (Del. Ch. 2007).
61
      See Sanchez, 124 A.3d at 1020. I do not review the individual directors for
      disinterestedness because Plaintiff alleges personal interests of only one director,
      Edens. All other allegations of interest relate to the individual directors‘
      relationships with the Fortress entities.

                                           25
       Edens is a founder, principal, and co-chairman of Fortress. He owns 23.2%

of the Fortress Class A shares and 27.9% of the Fortress Class B shares. He is a

director of FIG and FIG Corp., and he earned approximately $47.5 million in

compensation and distributions from Fortress funds during 2014. Edens is also a

beneficial owner of FOE I.

      Jacobs is a director of Fortress, New Residential, and Springleaf as well as

two other companies not identified in the Complaint. Plaintiff alleges that Jacobs

has received $450,000 from his Fortress, New Residential, and Springleaf

directorships in 2014.

      Nierenberg is a director of New Residential and a Managing Director at

Fortress.62 He is the New Residential CEO, a FIG employee, and he received

tandem awards of options for New Residential stock through that position.

      Edens and Jacobs serve on both the Fortress board and the New Residential

board, and Nierenberg is a Fortress officer and a director of New Residential; thus,

they owe fiduciary duties to both companies and are considered conflicted in board

decisions regarding dealings between New Residential and Fortress.63 To the



62
      Kahn v. Portnoy, 2008 WL 5197164, at *12 (Del. Ch. Dec. 11, 2008) (―As a
      director of TA and an officer of RMR, O‘Brien owes fiduciary duties to both TA
      and RMR.‖).
63
      See Parfi Holdings AB v. Mirror Image Internet, 794 A.2d 1211, 1230-31 (Del.
      Ch. 2001), rev’d on other grounds, 817 A.2d 149 (Del. 2002).

                                        26
extent Fortress is materially interested in the side benefits it might receive from the

HLSS transactions, Plaintiff has alleged particularized facts sufficient to create a

reasonable doubt as to Edens, Jacobs, and Nierenberg‘s disinterestedness in the

HLSS transactions because of their dual fiduciary positions at Fortress and New

Residential.64

             3.     Plaintiff Does Not Allege Sufficient Facts to Excuse Demand
      All of the director defendants‘ alleged conflicts are based on their

relationships with Fortress; therefore, Plaintiff must adequately allege that Fortress

is materially interested in the challenged transactions.65

      Plaintiff argues that Fortress is interested because ―Fortress has already

received 8,543,538 options, $6.5 million in increased management fees, $43.8

million in increased incentive fees from recharacterization of HLSS income, $57

million in stock sale proceeds and $3.3 million in increased compensation from the




64
      See Portnoy, 2008 WL 5197164, at *11–12; see also Gentile v. Rossette, 2010 WL
      2171613, at *7 (Del. Ch. May 28, 2010) (―A board that is evenly divided between
      conflicted and non-conflicted members is not considered independent and
      disinterested.‖). Because I hold that Plaintiff casts a reasonable doubt on at least
      half of the New Residential directors‘ disinterestedness and independence, I do not
      analyze the remaining directors.
65
      In re Walt Disney Co. Deriv. Litig., 731 A.2d 342, 357 (Del. Ch. 1998) (―Since, as
      a matter of law, Plaintiffs are unable to show a reasonable doubt as to Eisner‘s
      absence of self-interest, his potential domination over these two directors is
      inconsequential.‖).

                                           27
Management Agreement amendment relating to the transaction expenses.‖66 The

Complaint actually alleges that FOE I received the options, FIG received the

increased Management Fee and incentive compensation, and FIG, FOE I, and FIG

employees received the proceeds from the stock sales.             The Complaint cites

Fortress‘s form 10-K for the year December 31, 2014, which refers to New

Residential as a ―permanent capital vehicle‖ and states the following regarding

Fortress‘s interest in its permanent capital vehicles:

             Pursuant to our management agreements, we earn
             management fees from each publicly traded permanent
             capital vehicle equal to 0.75% - 1.50% of the company‘s
             contributed capital or book equity (as defined in such
             agreements). In addition, we generally earn incentive
             income equal to 25% of operating results in excess of
             specified returns to the shareholders. In addition to these
             fees, we also receive, for services provided, options in
             connection with each of their common stock offerings.67



66
      Pl.‘s Answering Br. 35. Plaintiff also alleges that New Residential pursued the
      HLSS acquisition to facilitate Nationstar‘s acquisition of MSRs from Ocwen.
      That allegation, however, is conclusory and does not meet the Rule 23.1 standard
      for demand futility. The only facts alleged are that the two acquisitions were close
      in time and that New Residential agreed to retain Ocwen as a mortgage servicer
      for two years following the HLSS acquisition. Comp. ¶ 112. Those are not
      particularlized facts giving rise to the inference that Fortress had a quid pro quo
      arrangement with Ocwen to retain it as the servicer for the HLSS assets.
67
      Fortress Investment Group LLC 2014 10-K, at 5 (Feb. 25, 2016), cited in Compl. ¶
      57. ―We‖ and ―our‖ in the Fortress form 10-K ―refer, collectively, to Fortress
      Investment Group LLC and its subsidiaries, including the Fortress Operating
      Group (as defined below) and all of its subsidiaries, excluding consolidated
      variable interest entities, unless the context requires otherwise.‖ Fortress
      Operating Group ―refers to the limited partnerships and their subsidiaries through
                                           28
Defendants do not contest that Fortress controls FOE I and FIG, but they argue that

Plaintiff does not adequately allege that Fortress is interested because the

Complaint does not allege that FIG Corp. receives any economic returns from FOE

I as its general partner.68 I need not resolve this dispute because even assuming

that Fortress is interested and received the benefits described above, Plaintiff fails

to plead facts showing that Fortress‘s interest is material.

      Fortress‘s interest in the challenged transactions must be material in order to

show that the board had a disabling conflict that excuses demand in this case.69



      which we conduct our business and hold our investments. The public company
      controls the Fortress Operating Group through wholly owned subsidiaries that
      serve as the general partner of each FOG entity.‖
68
      Defs.‘ Opening Br. 31-32.
69
      Khanna v. McMinn, 2006 WL 1388744, at *17 (Del. Ch. May 9, 2006)
      (―Ultimately, the inquiry into independence turns in this instance on whether
      Covad‘s business relationship with BEA Systems was material to BEA or to [the
      director] himself as a director of BEA.‖); see also Jacobs v. Yang, 2004 WL
      1728521, at *6 (Del. Ch. Aug. 2, 2004) (―Merely stating that the agreements
      between Yahoo! and AMG are ‗crucial to AMG‘s continued viability‘ is not
      enough. . . . [T]he facts alleged do not give rise to the inference that the value of
      these contracts was material to Activision or Macromedia.‖). This is not a case of
      self-dealing where the materiality requirement does not apply. Cf. Cambridge Ret.
      Sys. v. Bosnjak, 2014 WL 2930869, at *5 (Del. Ch. June 26, 2014) (―[T]he need to
      demonstrate materiality to establish the interest of a director in a transaction
      applies only ‗in the absence of self-dealing‘ and that ‗whenever a director stands
      on both sides of the challenged transaction he is deemed interested and allegations
      of materiality have not been required.‘‖ (quoting Orman v. Cullman, 794 A.2d 5,
      23, 25 n.50 (Del. Ch. 2002)). Rather, the HLSS acquisition was a third-party
      transaction between New Residential and HLSS in which Fortress allegedly
      received a special side benefit. See id. (―[A] ‗plaintiff‘s burden of proof of a
      director‘s self-interest in an arms-length third-party transaction should be greater
                                           29
Plaintiff has not alleged that the options FOE I received and the fees FIG received

were material to Fortress. For example, the Complaint does not allege anything

regarding the percentage of Fortress‘s ownership of FOE I, through FIG Corp., or

the ratio of the alleged benefits to any Fortress financial metric. Even if these

specific benefits are not material to Fortress, Plaintiff has not alleged that the

challenged business practices (or these types of transactions) are material to

Fortress taken together. Allegations that some of the effects of the challenged

transactions benefited Fortress alone are not enough. Plaintiff must allege that the

benefits were material to Fortress to excuse demand under the first prong of

Aronson. Without allegations of the materiality of the fees and options, Plaintiff

has not cast a reasonable doubt on Edens, Nierenberg, or Jacobs‘s independence in

the challenged transactions.

      The Complaint also does not allege one of the ―rare cases [in which] a

transaction may be so egregious on its face that board approval cannot meet the

test of business judgment, and a substantial likelihood of director liability exists.‖70

Plaintiff does not allege that the New Residential directors were uninformed or




      than in a classic self-dealing transaction where a director or directors stand on both
      sides of a transaction.‘‖ (quoting Cede & Co. v. Technicolor, Inc., 634 A.2d 345,
      362-63 (Del. 1993))).
70
      See Aronson v. Lewis, 473 A.2d 805, 815 (Del. 1984).

                                            30
acted blatantly without regard to New Residential‘s interests. Demand thus is not

excused for Plaintiff‘s claims.

      Plaintiff also fails to adequately allege how the New Residential directors

were incentivized to overpay for HLSS.          Plaintiff argues that the increased

Management Fee and options rendered Fortress interested.             The incentive

compensation under the Management Agreement, however, appears to limit any

incentive to overpay because FIG‘s incentive compensation depends on the percent

return New Residential can earn on the book value of equity. Plaintiff should

allege the amount by which New Residential allegedly overpaid, and Plaintiff‘s

allegations should deal with the overpayment incentives so the Court can analyze

the effects of the challenged transactions in the aggregate.

      Because Plaintiff pleads potentially viable claims, I dismiss Counts I and II

with leave to replead.71 In light of that dismissal, I decline to resolve Defendants‘

Rule 12(b)(6) motion to dismiss Counts I and II.

      C.     Count III’s “As Applied” Challenges Are Unripe
      In Count III Plaintiff seeks a declaratory judgment that: (1) the New

Residential certificate of incorporation article twelfth does not limit the fiduciary

duties of the Defendants with respect to any conduct challenged in Counts I and II;




71
      Ct. Ch. R. 15(aaa).

                                          31
(2) the Management Agreement sections 7(b) and 11(a) do not limit Defendants‘

liability with respect to the same conduct; and (3) the Termination Agreement did

not release the claims of New Residential stockholders against HLSS.72

      Defendants argue that these claims for declaratory judgment are not ripe

because Defendants have not raised these provisions as defenses.73

             1.        Standard of Review
      The Delaware courts can hear declaratory judgment actions under 10 Del. C.

§ 6501 provided that an ―actual controversy‖ exists.74 The following four criteria

must be satisfied for an ―actual controversy‖ to exist:

             (1) It must be a controversy involving the rights or other
             legal relations of the party seeking declaratory relief; (2)
             it must be a controversy in which the claim of right or
             other legal interest is asserted against one who has an
             interest in contesting the claim; (3) the controversy must
             be between parties whose interests are real and adverse;
             (4) the issue involved in the controversy must be ripe for
             judicial determination.75

To determine whether a controversy is ripe, the court must balance the benefits to

be derived from issuing a declaratory judgment against the desire to avoid advisory




72
      Compl. ¶ 170.
73
      Defs.‘ Opening Br. 53.
74
      Stroud v. Milliken Enters., Inc., 552 A.2d 476, 479 (Del. 1989).
75
      Id. at 479-80.

                                            32
opinions.76 The Supreme Court recently stated that ―a dispute will be deemed ripe

if ‗litigation sooner or later appears to be unavoidable and where the material facts

are static.‘‖77 Additionally, this Court has held that stockholder challenges to the

statutory validity of charter or bylaw provisions of a Delaware corporation will be

considered ripe.78 But as applied challenges cannot be brought until the bylaw or

certificate provision is applied improperly.79

             2.     The Termination Agreement
      Plaintiff‘s claim as to the Termination Agreement is not ripe because Counts

I and II are dismissed without prejudice. I will not decide now whether Defendants

may, at a later point in this case, have a valid defense. To construe this contract

when its provisions are not implicated by the litigation in this Court would be to


76
      In re Allergan, Inc. S’holder Litig., 2014 WL 5791350, at *6 (Del. Ch. Nov. 7,
      2014).
77
      XI Specialty Ins. Co. v. WMI Liquidating Trust, 93 A.3d 1208, 1217 (Del. 2014)
      (quoting Julian v. Julian, 2009 WL 2937121, at *3 (Del. Ch. Sept. 9, 2009)).
78
      See Boilermakers Local 154 Ret. Fund v. Chevron Corp., 73 A.3d 934, 947 (Del.
      Ch. 2013) (―Facial challenges to the legality of provisions in corporate instruments
      are regularly resolved by this Court.‖ (quoting Lions Gate Entm’t Corp. v. Image
      Entm’t Inc., 2006 WL 1668051, at *6 (Del. Ch. June 5, 2006)) (internal quotation
      marks omitted)).
79
      Allergan, 2014 WL 5791350, at *7 (―Count I . . . does not challenge the facial
      validity of any provision of Allergan‘s Certificate or Bylaws. Plaintiffs . . .
      advance what is essentially a claim of contractual construction concerning the
      meaning of the Similar Item provision as it might apply in a hypothetical situation.
      . . . [T]his is a classic example of a request for an advisory opinion that is not ripe,
      and many never become ripe, for judicial review.‖).

                                             33
render an advisory opinion.80 Therefore, Count III is dismissed without prejudice

as to the Termination Agreement.

             3.     The New Residential Certificate of Incorporation
      Taking all inferences in Plaintiff‘s favor, it appears that Plaintiff has pled

both a facial challenge to the statutory validity of article twelfth and an as applied

challenge to the application of article twelfth in the context of the HLSS

transactions. The statutory validity claim is ripe for judicial review,81 but the as

applied challenge is not ripe because Defendants have not invoked article twelfth

in this case, and they may never invoke it.82 Defendants‘ motion to dismiss the

statutory validity claim is denied, but the motion to dismiss Plaintiff‘s as applied

claim is granted without prejudice.

             4.     New Residential’s Management Agreement
      There does not exist a ripe controversy over the validity of the contractual

limitation on FIG‘s liability under the Management Agreement because Counts I

80
      See KLM Royal Dutch Airlines v. Checchi, 698 A.2d 380, 382 (Del. Ch. 1997)
      (―Advisory opinions ill-serve the judicial branch and the public by expending
      resources to decide issues that may never come to pass. More importantly, the
      judiciary‘s role in the lawmaking process is an interstitial one, carried out by the
      application of legislative enactments and common law principles to concrete
      factual circumstances that have created real and present controversies. An action
      seeking declaratory relief is not exempt from these requirements and must present
      the court with an actual controversy that is ripe for judicial decision.‖).
81
      See Chevron, 73 A.3d at 945.
82
      See Allergan, 2014 WL 5791350, at *7.

                                           34
and II are dismissed without prejudice. Further, this Court will not opine on

potential defenses that Defendants might raise if Plaintiff decides to replead.

Defendants‘ motion to dismiss Count III as to the Management Agreement is

granted without prejudice.

III.   CONCLUSION
       For the foregoing reasons, Defendants‘ motion to dismiss Count I as an

improperly pled derivative claim is GRANTED with leave to replead. Defendants‘

motion to dismiss Count II for failure to comply with Rule 23.1 is GRANTED with

leave to replead. Defendants‘ motion to dismiss Count III as unripe is GRANTED

as to the Termination Agreement, the Management Agreement, and the as applied

challenge to the New Residential certificate of incorporation, with leave to replead.

The motion is DENIED as to the facial validity challenge to the certificate of

incorporation.

       IT IS SO ORDERED.




                                         35